NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3285-20

PETER CHIAROLANZIO
in his capacity as Executor
and Administrator of the
ESTATE OF ARLENE
CHIAROLANZIO and
PETER CHIAROLANZIO,
her husband, 1

          Plaintiffs-Respondents,

v.

INGLEMOOR REHABILITATION
AND CARE CENTER OF LIVINGSTON,
LIVINGSTON CARE CENTER, LLP
and STEPHEN IZZO,

          Defendants-Appellants,

and

BARBARA FYFE, DANIEL MOLES,

1
   In this opinion, we refer to Arlene Chiarolanzio and her husband, Peter
Chiarolanzio collectively as "plaintiffs," and Arlene Chiarolanzio individually
as "plaintiff." Plaintiff died on July 26, 2019. As a result, on June 4, 2021, an
amended complaint was filed to reflect that Peter Chiarolanzio, "in his capacity
as Executor and Administrator," was pursuing the claims of plaintiff's estate .
DAVID MANDELBAUM, ELIEZER
MENDELSOHN, GERALD KORDE,
HERBERT HEFLICH, JACK
KAPLOWITZ, JANE LEVINE,
KAREN MENDELSOHN, and
RICHARD PINELES,

     Defendants.
________________________________

            Argued December 15, 2021 – Decided January 26, 2022

            Before Judges Hoffman, Geiger and Susswein.

            On appeal from an interlocutory order of the Superior
            Court of New Jersey, Law Division, Essex County,
            Docket No. L-3432-18.

            Thaddeus J. Hubert, IV argued the cause for appellants
            (Goldberg Segalla, LLP, attorneys; Thaddeus J. Hubert,
            IV, of counsel and on the briefs).

            Gary J. Grabas argued the cause for respondents
            (Bramnick, Rodriguez, Grabas, Arnold & Mangan,
            LLC, attorneys; Gary J. Grabas, on the brief).

PER CURIAM

      By leave granted, defendants appeal from the May 28, 2021 Law Division

decision, which vacated a previous order that dismissed plaintiffs' complaint

with prejudice and permitted plaintiffs' husband to file an amended complaint.

Finding no abuse of discretion, we affirm.




                                                                        A-3285-20
                                       2
                                         I.

      On May 15, 2018, plaintiffs filed a complaint against defendants alleging

nursing malpractice. The complaint alleged that on June 13, 2016, plaintiff,

while undergoing rehabilitation at defendant Inglemoor Rehabilitation and Care

Center of Livingston, received negligent care and treatment that caused her to

"sustain[] serious injuries as a result of a fall[,] including [a] severe peri-

prosthetic femur fracture requiring open internal fixation."

      When plaintiff failed to appear for an independent medical examination

(IME) on September 18, 2019, defendants filed a motion to compel plaintiff's

attendance at a rescheduled IME and to pay a "no-show" fee. The motion was

unopposed and granted. On November 12, 2019, the date of the rescheduled

IME, plaintiff's counsel sent defendants' attorney a letter advising that

"plaintiff . . . is deceased."

      Defendants then filed a motion to dismiss plaintiffs' complaint without

prejudice on December 3, 2019. The motion went unopposed. Defendants then

filed a motion to dismiss plaintiffs' complaint with prejudice on March 11, 2020.

At this time, plaintiffs had not paid the IME "no-show" fee and had not moved

to reinstate the complaint with plaintiff's estate as the named plaintiff. The court

granted the unopposed motion on March 27, 2020.


                                                                              A-3285-20
                                         3
      Eleven months later, plaintiffs' counsel filed a motion to vacate the court's

March 27, 2020 order dismissing plaintiffs' complaint with prejudice and to

reinstate plaintiffs' complaint, pursuant to Rule 4:50-1(f).     The court denied

plaintiffs' motion to vacate on March 19, 2021, because "[p]laintiff appears to

be deceased and no administrator . . . has been appointed or substituted in for

the plaintiff; the basis of the prior dismissal orders have not been cured, i.e. the

no show fee and the expert reports." No oral argument was held. The court

denied the motion without prejudice.         Plaintiffs' counsel moved to file an

amended complaint on April 30, 2021.

      By the return date of the motion, plaintiffs' counsel had paid the no-show

fee, provided an expert report, and identified plaintiff's estate as the party

seeking to amend the complaint. Counsel for the parties presented oral argument

on the motion to amend the complaint on May 28, 2021. During argument, the

motion judge indicated he was treating plaintiffs' motion to amend the complaint

as a "double barrel" motion to reinstate the case "as well as to amend the

complaint." Based upon the supporting affidavit of plaintiff's counsel, which

described serious health issues and the death of close family members, as well

as   other   extenuating    circumstances,     the   judge   found    "exceptional

circumstances" to warrant that "the dismissal should be vacated." In addition,


                                                                              A-3285-20
                                         4
the judge signed an order granting leave for the filing and service of an amended

complaint "within fourteen days of the date of this order."

        The motion judge reasoned that 1) defendants were not prejudiced "other

than the mere passage of time"; 2) the rules are designed to "promote justice and

are not a minuet that counsel dances to with the danger of a misstep" ; and 3)

"motions to amend should be liberally granted in the interest of justice." The

judge concluded that exceptional circumstances existed to vacate the prior

orders based on the "factual representations [of plaintiffs'] counsel."

        Defendants sought leave to appeal, which this court granted on July 19,

2021.

        On appeal, defendants argue that we should reverse the motion judge

because "[p]laintiffs failed to show that they were entitled to relief under Rule

4:50-1(f)" and plaintiffs otherwise "lacked standing."

                                        II.

        "The trial court's determination under [Rule 4:50-1] warrants substantial

deference, and should not be reversed unless it results in a clear abuse of

discretion." U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012). An

abuse of discretion "arises when a decision is 'made without a rational

explanation, inexplicably departed from established policies, or rested on an


                                                                           A-3285-20
                                        5
impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002) (quoting Achacoso-Sanchez v. Immigr. & Naturalization Serv., 779 F.2d

1260, 1265 (7th Cir. 1985)).

      Rule 4:50-1 offers litigants a broad opportunity for relief from a final

judgment or order:

                   On motion, with briefs, and upon such terms as
            are just, the court may relieve a party or the party's legal
            representative from a final judgment or order for the
            following reasons: (a) mistake, inadvertence, surprise,
            or excusable neglect; (b) newly discovered evidence
            which would probably alter the judgment or order and
            which by due diligence could not have been discovered
            in time to move for a new trial under R. 4:49; (c) fraud
            (whether heretofore denominated intrinsic or extrinsic),
            misrepresentation, or other misconduct of an adverse
            party; (d) the judgment or order is void; (e) the
            judgment or order has been satisfied, released or
            discharged, or a prior judgment or order upon which it
            is based has been reversed or otherwise vacated, or it is
            no longer equitable that the judgment or order should
            have prospective application; or (f) any other reason
            justifying relief from the operation of the judgment or
            order.

            [R. 4:50-1.] (emphasis added)

      "Courts should use Rule 4:50-1 sparingly, in exceptional situations; the

Rule is designed to provide relief from judgments in situations in which, were it




                                                                           A-3285-20
                                         6
not applied, a grave injustice would occur." Hous. Auth. of Morristown v. Little,

135 N.J. 274, 289 (1994).

      The Court has opined that "[n]o categorization can be made of the

situations which would warrant redress under subsection (f)" and, that its "very

essence . . . is its capacity for relief in exceptional situations" where "its

boundaries are as expansive as the need to achieve equity and justice." Ibid.

(citation omitted). An applicant's right to relief under 4:50-1(f) depends on a

totality of the circumstances, and the correctness or error of the original

judgment is ordinarily an irrelevant consideration. In re Guardianship of J.N.H.,

172 N.J. 440, 476 (2002).       The movant must ordinarily show that the

circumstances are exceptional, and that enforcement of the order or judgment

would be unjust, oppressive, or inequitable. U.S. Bank Nat. Ass'n v. Guillame,

209 N.J. 449, 484 (2012). Motions to vacate pursuant to Rule 4:50-1(f) must be

filed within a reasonable time. R. 4:50-2.

      Defendants first contend that the motion judge abused his discretion when

he entered his May 28, 2020 order allowing plaintiff's husband to file an

amended complaint because the order does not vacate the prior dismissal with

prejudice. This argument lacks merit as the judge made clear in his oral decision

that he was vacating the previous order of dismissal. Where there is conflict


                                                                           A-3285-20
                                       7
between a judge's written or oral opinion and a subsequent written order, the

former controls. Taylor v. Int'l Maytex Tank Terminal Corp., 355 N.J. Super.

482, 498 (App. Div. 2002) (citing State v. Pohlabel, 40 N.J. Super. 416, 423

(App. Div. 1956)); see also State v. Warmbrun, 277 N.J. Super. 51, 58 n.2 (App.

Div. 1994). Here, the judge stated during his oral decision that "the prior order

should be vacated and the plaintiff be allowed to amend his complaint based

upon the exceptional circumstances standard that this [c]ourt finds in fact has

been satisfied, based upon factual representations [of] counsel. " The order's

omission of explicit language vacating the prior dismissal with prejudice is

therefore irrelevant. The trial court's oral decision effectively vacated the prior

"with prejudice" dismissal. Accordingly, we reject defendant's argument that

the trial court's order did not vacate the prior dismissal order.

      Defendant next contends the motion judge abused his discretion in finding

that exceptional circumstances existed.         We disagree.        The supporting

certification of plaintiff's counsel recounted serious family health issues and

personal problems that adversely impacted his ability to attend to the matter

under review. These unfortunate circumstances were made worse by the impact

of the Covid-19 pandemic. The record clearly sets forth the details of the facts

and circumstances that led to the dismissal in this case. We need not repeat them


                                                                             A-3285-20
                                         8
here. We are satisfied the motion judge reasonably concluded that the record

before him established exceptional circumstances allowing for relief under Rule

4:50-1(f).

      The motion judge provided a rational explanation for his decision to afford

plaintiff relief pursuant to Rule 4:50-1(f) – the serious personal and health issues

that plaintiff's counsel experienced, which the pandemic only made worse. We

discern no indication that the trial court "departed from established policies[.]"

Flagg, 171 N.J. at 571. We know of no established policy that would require a

judge to disregard the compelling circumstances recounted by plaintiff's

counsel. Lastly, we discern no indication that the judge's decision "rested on an

impermissible basis" in granting relief under Rule 4:50-1(f). Ibid.

      Rule 4:50-1(f) requires a showing that enforcement of the judgment would

result in a "grave injustice." Hous. Auth. of Morristown, 135 N.J. at 289. Here,

enforcing the dismissal with prejudice due to the health issues and personal

problems that plaintiff's attorney experienced would deprive plaintiff's husband

an opportunity to adjudicate plaintiffs' claims on the merits. Enforcing the prior

dismissal with prejudice therefore would result in a "grave injustice," ibid.,

allowing the invocation of "exceptional circumstances" pursuant to Rule 4:50-

1(f). We are satisfied the motion judge did not abuse his discretion in vacating


                                                                              A-3285-20
                                         9
the prior dismissal and allowing plaintiff's husband to file an amended

complaint.

      In addition to affirming the motion judge's determination that "exceptional

circumstances" warranted the vacating of the prior dismissal, we note the record

contains an alternate basis for affirming the judge's decision – the lack of

evidence of strict compliance with the requirements of Rule 4:23-5(a) before the

dismissal order was entered in the first instance.

      In A & M Farm & Garden Ctr. v. Am. Sprinkler Mech., LLC, 423 N.J.

Super. 528, 540 (App. Div. 2012), we reversed an order issued pursuant to Rule

4:23-5(a)(2), that dismissed the plaintiff's action with prejudice.       Basing our

reversal on a failure to adhere to the notice requirements of Rule 4:23-5(a)(2),

we held that

               when a court considers a motion to dismiss or suppress
               a pleading with prejudice, and there is nothing before
               the court showing that a litigant has received notice of
               its exposure to the ultimate sanction, the court must
               take some action to obtain compliance with the
               requirements of the rule before entering an order of
               dismissal or suppression with prejudice. Further, the
               court must set forth what effort was made to secure
               compliance on the record or on the order.

               [Id. at 539.]




                                                                              A-3285-20
                                         10
      In the present case, nothing indicates that plaintiff's husband received

prior notice, either that defendants would make their dismissal-with-prejudice

motion on March 27, 2020, or that the malpractice action against them could or

would be dismissed with prejudice on that date. In cases where "there is nothing

before the court showing that [] litigant[s] ha[ve] received notice of [their]

exposure to the ultimate sanction, the court must take some action to obtain

compliance with the requirements of the rule before entering an order of

dismissal or suppression with prejudice." Ibid. In addition, "the court must set

forth what effort was made to secure compliance on the record or on the order."

Ibid. The record contains no evidence of any steps taken by the court to ensure

that the notice requirements of Rule 4:23-5(a)(2) were met before dismissing

this action with prejudice.

      Any issues raised but not addressed lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-3285-20
                                      11